Case 18-12846   Doc 26   Filed 10/23/18 Entered 10/23/18 15:59:23   Desc Main
                          Document     Page 1 of 10
Case 18-12846   Doc 26   Filed 10/23/18 Entered 10/23/18 15:59:23   Desc Main
                          Document     Page 2 of 10
Case 18-12846   Doc 26   Filed 10/23/18 Entered 10/23/18 15:59:23   Desc Main
                          Document     Page 3 of 10
Case 18-12846   Doc 26   Filed 10/23/18 Entered 10/23/18 15:59:23   Desc Main
                          Document     Page 4 of 10
Case 18-12846   Doc 26   Filed 10/23/18 Entered 10/23/18 15:59:23   Desc Main
                          Document     Page 5 of 10
Case 18-12846   Doc 26   Filed 10/23/18 Entered 10/23/18 15:59:23   Desc Main
                          Document     Page 6 of 10
Case 18-12846   Doc 26   Filed 10/23/18 Entered 10/23/18 15:59:23   Desc Main
                          Document     Page 7 of 10
Case 18-12846   Doc 26   Filed 10/23/18 Entered 10/23/18 15:59:23   Desc Main
                          Document     Page 8 of 10
Case 18-12846   Doc 26   Filed 10/23/18 Entered 10/23/18 15:59:23   Desc Main
                          Document     Page 9 of 10
Case 18-12846   Doc 26   Filed 10/23/18 Entered 10/23/18 15:59:23   Desc Main
                          Document     Page 10 of 10
